Citation Nr: 0825208	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  05-00 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine post acute herniated nucleus 
pulposus at L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1977 to October 1981 
and from January 1982 to September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).

In May 2006, the veteran testified before the undersigned at 
a hearing at the San Antonio, Texas, satellite office of the 
RO.

In November 2006, the Board remanded this matter for 
additional development.

This matter is remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

The Board previously remanded this matter in November 2006.  
At that time, the Board observed that during his May 2006 
hearing, the veteran testified that subsequent to service he 
had received treatment for his low back problems at Lackland 
Air Force Base at Wilford Hall.  The veteran reported having 
sought treatment between 1992 and 1995.  He stated that he 
had received treatment as well as prescription medications 
from the physicians at Wilford Hall.  The veteran indicated 
that he was treated as a dependent of his spouse during this 
time period as she was on active duty with the Air Force from 
1989 to 1995.  On pages 7 and 8 of the transcript from the 
May 2006 hearing, the veteran identified the name of his 
spouse and her social security number.  He reported that she 
was a sergeant. 

The Board observed that the veteran was afforded a VA 
examination in November 2004.  The VA examiner indicated that 
there was no evidence to support a causal relationship 
between the veteran's current back condition and the episodes 
of care for which he was treated in service.  The Board noted 
that one of the bases for the VA examiner's opinion was that 
the veteran had received no treatment for his back between 
his release from service and his 1999 low back injury 
sustained while working for FedEx. 

The Board noted that the veteran's testimony, provided 
evidence of treatment for back problems subsequent to his 
release from service and prior to his work-related injury.  
The Board remanded the claim for the AMC or RO to obtain 
copies of all treatment records of the veteran from Lackland 
Air Force Base (Wilford Hall) for the time period from 1989 
to 1995.  

In conjunction with the remand, the AMC made a request for 
active duty inpatient clinical records for 1989 through 1991 
and from 1991 through 1995.  It appears that the AMC 
requested active duty records as opposed to records for a 
dependent spouse. 

In response to the request for records, it was indicated that 
a search was done for 1991 but no records were located.  
There is no indication that the time period from 1991 to 1996 
was searched.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall, the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

Unfortunately, the November 2006 remand was not fully 
complied with in that there is no indication that a search 
was performed for treatment records for the veteran from 
Lackland Air Force Base (Wilford Hall) for the time period 
from 1992 through 1995.

The Board further notes that subsequent to the November 2004 
VA examination, the veteran submitted a June 2006 report from 
his private physician, F. Kuwamura III, M.D., which indicated 
that records had been reviewed back to 1980.  He noted that 
injuries had occurred to the veteran's back while on active 
duty.  He stated that the injuries which occurred could be a 
contributing factor to the lumbar spine problem which they 
had dealt with for many years.  The November 2004 VA examiner 
did not have the benefit of this report when examining the 
veteran in November 2004. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should attempt to 
obtain copies of all treatment records of 
the veteran's treatment at Lackland Air 
Force Base (Wilford Hall) for the time 
period from 1992 through 1995.  As noted 
above, the veteran was classified as a 
dependent of his spouse for treatment 
purposes and the means for identifying 
her are noted in the transcript of the 
May 2006 hearing.  The search team should 
be informed of the veteran's status as a 
dependent spouse and the means to 
identify the veteran's spouse (who was on 
active duty during this time period).  

2.  After performing the request in 
Paragraph (1), the claims folder should 
be returned to the November 2004 VA 
examiner and he should be requested to 
again review the claims folder in its 
entirety and to indicate whether the June 
2006 report from Dr. Kuwamura, in 
addition to any treatment records 
obtained in conjunction with paragraph 
(1) changes his prior opinion.  If the 
November 2004 VA examiner is not 
available, the claims folder should be 
reviewed by another VA physician and 
he/she should be requested to render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran's current low 
back disorder is related to his period of 
service.  Complete detailed rationale 
should be provided for each opinion that 
is rendered.

3.  If the claim remains denied, a 
supplemental statement of the case should 
be issued.  Thereafter, the case should 
be returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

